Title: From David Humphreys to Timothy Pickering, 24 June 1783
From: Humphreys, David
To: Pickering, Timothy


                  
                     Dear Sir
                      June 24th 1783
                  
                  His Excellency wishes for the pleasure of your Company at dinner to day, if you are not particularly engaged.
                  The General Officers are expected at Head Quarters, and if there should be time, His Excellency proposes laying before those who were at York Town some Matters, on which he also wishes to take your sentiment—I have the honor to be Sir Your Most Obed. Servt
                  
                     D. Humphrys
                     Aid de Camp
                     
                  
               